Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) submitted on 09/04/2019, 10/02/2020, and 02/10/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.   

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
Claim 1 “a member”
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Specification
The abstract of the disclosure is objected to because the abstract may not include other parts of the application or materials. Abstract of 09/04/2019 shows information on the top right-hand corner and page number 12 at the top center. Appropriate correction is required. See MPEP 608.01 (b). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a member that defines a lubricant reservoir 30” in line one of last paragraph. The meaning of “member” is unclear and the drawings do not show a member. Appropriate correction is required.
Claim 4 recites a “bearing holder 26” in line 2. It is unclear whether the “member” in claim 1 and the “bearing holder 26” are the same or different. Appropriate correction is required. 
Claim(s) that depend(s) from the rejected claim(s) is/are rejected. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by D1 (US 8,001,781; Shibui et al.) Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
 As to claim 1, D1 discloses (Figures 1-5) a compressor (abstract) comprising: 
an impeller (14; Col.4, L19-20) configured to compress gas; 
an electric motor (Col.2, L20); 
a rotary shaft configured to join the impeller and the electric motor to each other (rotor of the electric motor; Col.2, L19-20);

a mechanical seal (32, 37; Figures 4-5; Col.5, L37-39) that includes a rotation-side seal member (32) provided in the rotary shaft (Figures 4-5), and a stationary-side seal member (37) fixed to the housing (16) so that the stationary-side seal member (37) comes into contact with the rotation-side seal member (32) on a side of the impeller Figures 4-5; Col.5, L37-399; and 
a member (portion of 16 surrounding 34, 38, 16b, and 38b) that defines a lubricant reservoir that is provided under the mechanical seal in a gravity direction and disposed to store lubricant (Lubricant supply through 36a flows into the lubricant reservoir 16b and 36b before pump out by the drain pump; Figure 4), the member being disposed so that the lubricant reservoir is arranged such that at least a part of the rotation-side seal member (32) on an outer circumference side passes through when the rotation-side seal member rotates due to rotation of the rotary shaft (rotation side seal member 32 is within the lubricant reservoir; Figure 4).  

As to claim 2, D1 discloses the compressor according to claim 1, wherein the member that defines the lubricant reservoir is a wall portion (portion of 16 surrounding 34) provided in the housing (16) so that the wall portion (portion of 16 surrounding 34)  and the stationary-side seal member (37) sandwich the rotation-side seal member (32) (Figure 4), the wall portion extending to a position on a side of a center of the rotary shaft with respect to a lubrication radius of the mechanical seal (shown below), wherein 
	

    PNG
    media_image1.png
    785
    669
    media_image1.png
    Greyscale

As to claim 5, D1 discloses the compressor according to claim 2, wherein the lubrication radius of the mechanical seal is a distance between a center of rotation of the rotary shaft and a circular line connecting centers of a contact position between the rotation-side seal member and the stationary-side seal member (as shown above).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (US 8,001,781; Shibui et al.) in view of D2 (US 2017-0102003; Sishtla). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As to claim 3, D2 teaches, in Figure 2, a compressor with bearings 80, 82 to support the rotary shaft 166. The bearings are supported by a bearing holder, which is attached to the housing. The bearings are supported by a bearing holder, which is attached to the housing. The bearing holder is provided with a drain made of a hole (hole in bearing holder that is connected to 104 defines the drain) that is formed in a lower part of the bearing holder in the gravity direction, the hole starting from a space (224), passing through the bearing holder, and communicating with an oil reservoir via 104. It would have been obvious to one of ordinary skill in the art at the time the invention was 

As to claim 4, the combination teaches the compressor according to claim 3, wherein: the bearing that supports the rotary shaft is fixed to the housing by a bearing holder (structure that holds the bearing 80, 82; Figure 2 of D2); a first spacer (shown above), the rotation-side seal member (32), and a second spacer (shown above) are provided between the bearing and the impeller in this order from the bearing, and the rotation-side seal member (32) is in contact with the stationary-side seal member (37) fixed to the housing (16); and the drain is made of a hole (hole in bearing holder that is connected to 104 defines the drain; Figure 2 of D2) that is formed in a lower part of the bearing holder in the gravity direction, the hole starting from a space (224 in Figure 2 of D2) between the first spacer and the bearing holder, passing through the bearing holder, and communicating with an oil reservoir (Figure 4 of D1, Figure 2 of D2, and as shown above.)
 	Thus, it would have been obvious to one of ordinary skill in the art to modify D1 with features of D2, and in the combination one of ordinary skill in the art would have 

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112. The examiner can normally be reached Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/NATHAN CUMAR/Primary Examiner, Art Unit 3675